Citation Nr: 1334496	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-24 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction from 20 percent disabling to 10 percent disabling effective March 27, 2008, for the service-connected lumbosacral strain. 

2.  Entitlement to service connection for right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1998 to February 2002 and from January 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.     

The claim of service connection for right inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2008 rating reduction of the disability evaluation for lumbosacral strain from 20 percent to 10 percent effective March 27, 2008, resulted in a reduction of compensation payments being made.  

2.  The RO failed to notify the Veteran of the rating reduction in accordance with 
38 C.F.R. § 3.105(e); the April 2008 rating reduction is vacated and the 20 percent rating is restored effective March 27, 2008.  


CONCLUSION OF LAW

The criteria for restoration of a 20 percent schedular evaluation for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.105(e) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction from 20 percent to 10 percent disabling effective March 27, 2008, for his service-connected lumbosacral strain was not proper.  

Historically, service connection was awarded for lumbosacral strain in a May 2002 rating decision.  The RO awarded a noncompensable rating effective February 2002.  In July 2007, the RO awarded an increased 20 percent rating effective April 2007.  In April 2008, the RO decreased the Veteran's disability rating to 10 percent effective March 27, 2008.  The Veteran disagreed with reduction and initiated the instant appeal.  The Board notes that a twenty percent rating was once again assigned effective March 17, 2011.  See rating decision dated in May 2012.

Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2013).  

Additionally, under 38 C.F.R. § 3.105(i) , the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418   (1993).

The RO indicated in the body of the April 2008 rating decision that since the "reduction will not affect your overall combined percentage or the amount of your monthly VA compensation, a predetermination period is not required and the effective date is date of your most recent VA examination."  In contrast in the notice letter to the Veteran, he was informed that his total award amount of $568.00, per month (starting January 1, 2008) payable at the service-connected rate of 40 percent was being reduced to $398.00, per month (starting March 27, 2008) payable at the service-connected rate of 30 percent.  

The Veteran's service-connected disabilities were as follows: irritable bowel syndrome, 10 percent from June 2007; right shoulder impingement syndrome, 
10 percent from December 2007; lumbosacral strain, 20 percent from April 2007; and chondromalacia right patella, right ankle strain, pes planus right foot, and hammertoes left foot were all noncompensable from February 2002.  According to the combined ratings table under 38 C.F.R. § 4.25 and the rating code sheet, the Veteran's combined evaluation for compensation was 40 percent from December 28, 2007.  After the reduction from 20 percent to 10 percent for the lumbosacral strain, the combined evaluation was 30 percent from March 27, 2008.  

The Board finds that the RO was required to notify the Veteran of the rating "reduction" in accordance with 38 C.F.R. § 3.105(e) because the reduction did result in a reduction of compensation payments currently being made.  A rating 
proposing the reduction was not prepared setting forth all material facts and reasons.  The Veteran was not notified of the contemplated action prior to the reduction or given 60 days for the presentation of additional evidence to show that compensation payments should have been continued at the present level.  38 C.F.R. 
§ 3.105(e) (2013).  This ends the Board's inquiry.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).    

Accordingly, the Board finds that the disability rating reduction effectuated by the rating decision in April 2008, was not in accordance with the requirements of 
38 C.F.R. § 3.105(e).  The April 2008 rating decision is vacated and the 20 percent evaluation for lumbosacral strain must be restored effective from March 27, 2008.


ORDER

Restoration of a 20 percent evaluation for lumbosacral strain effective March 27, 2008, is granted subject to controlling regulations governing payment of monetary awards.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for right inguinal hernia.  

The Veteran contends that the claimed disability is the result of the service-connected irritable bowel syndrome.  Specifically, the right inguinal hernia is caused by straining during bowel movements. 

The last VA outpatient treatment records associated with the claims folder are dated in July 2009; the next treatment records associated with the virtual record are dated in June 2013.  There appears to be four years of treatment records missing.  Any missing and/or ongoing VA treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c) (2).  

Given the conflict in the record as to the presence of a right inguinal hernia (September 2006 VA treatment provider finds small right inguinal hernia, VA examiners in 2007, 2008, and 2013 find no hernia, and September 2008 VA treatment note indicating the Veteran had a right groin mass that reduced spontaneously), that service-connection is currently in effect for irritable bowel syndrome, that there appears to be missing records and as it is essential that each disability be evaluated in light of its history, the Board finds that prior to considering the merits of the Veteran's claim, the Veteran should be afforded another VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The Board notes the Veteran's claims folder was temporarily transferred to the RO during the pendency of the appeal.  During such time, a VA digestive examination was performed in September 2013, which as delineated above, showed no hernias.  A supplemental statement of the case has not been issued.  38 C.F.R. § 19.31.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical treatment  records not on file pertaining to treatment of the claimed condition, to include those dated between July 2009 and June 2013.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, Veterans Benefits Management System (VBMS), CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

The examiner should offer an opinion in response to the following: 

a) whether the Veteran currently has a right inguinal hernia, to include one that reduces spontaneously;

b) and if so, is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right inguinal hernia is related to the Veteran's active military service.  

c)  or, is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right inguinal hernia is proximately due to, the result of, or aggravated by the service-connected irritable bowel syndrome beyond the natural progression of the disease.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any records contained within Virtual VA and VBMS (notably CAPRI records dated in 2013 and the September 2013 VA digestive examination).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO M. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


